Citation Nr: 0817932	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

W. Yates, Counsel
   

INTRODUCTION

The veteran served on active duty from September 1981 to June 
1982, and from April 1983 to January 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  A right arm disorder is not shown by the evidence of 
record to be related to the veteran's military service.

2.  Entitlement to service connection for bilateral hand and 
right shoulder disorders was denied by an unappealed May 1994 
rating decision.
  
3.  Evidence associated with the claims file since the 
unappealed May 1994 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claims 
for entitlement to service connection for a left hand, right 
hand or right shoulder disorder.


CONCLUSIONS OF LAW

1.  A right arm disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hand disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right hand disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disorder is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant what information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the basis for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  With respect to the veteran's attempt 
to reopen his claims for entitlement to service connection in 
this matter, the notice letter provided to the veteran in 
October 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims herein 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

As for his claim seeking service connection for a right arm 
disorder, the RO's October 2007 letter to the veteran 
satisfied the content requirements of the notice VA is to 
provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

Moreover, the October 2007 letter to the veteran notified him 
of the elements for setting effective dates and the 
assignment of disability evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  

As for the veteran's claims to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The veteran's service medical records, service personnel 
records and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board further 
concludes that a VA examination is unnecessary in this 
matter.  As noted below, the veteran is not shown to have 
submitted new and material evidence in support of his claims 
to reopen.  Moreover, there is no objective evidence of 
record linking the veteran's current right arm disorder to 
his military service.  Finally, there is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In considering his claim, the Board notes that the RO has 
previously adjudicated the veteran's claims concerning his 
right hand, right elbow, and right shoulder.  In fact, the 
Board's present decision addresses the veteran's attempts to 
reopen his claims for service connection for right hand and 
right shoulder disorders.  Accordingly, in addressing this 
issue, the Board shall focus on whether the veteran has a 
right arm disorder (other than a right hand, elbow, and 
shoulder disorder) related to his military service.

The veteran served on active duty in the Army from September 
1981 to June 1982, and from April 1983 to January 1993.  A 
review of his service medical records revealed complaints of 
and treatment for right shoulder pain in January 1985, 
September 1988, and April 1992.  Treatment reports, dated in 
April 1992, also revealed treatment for bilateral hand 
swelling and pain for the past three to four months.  A 
diagnosis of a chronic right arm disorder was not shown.

A post service VA examination for joints, performed in March 
1994, noted the veteran's complaints of swollen and stiff 
hands, right elbow pain and right shoulder pain.  Physical 
examination of the hands, wrists, elbows, and right shoulder 
revealed essentially normal findings throughout.  The report 
concluded with an impression of history of multiple 
intermittently symptomatic joints (hands, right elbow, right 
shoulder and knees), without objective changes.

A treatment report, dated in June 2001, noted the "onset of 
neck, shoulder and back pain following" a motor vehicle 
accident that same month.  The report concluded with a 
diagnosis of musculoligamentous strain injury.  

In May 2003, the veteran went to the emergency room for 
treatment of neck and right shoulder pain for the past two 
weeks.  The report also noted his complaints of occasional 
numbness and tingling in the right arm.  A treatment report, 
dated in July 2003, noted an assessment of right shoulder 
pain, most likely originating from the cervical spine, but 
could not rule out shoulder problems.

A magnetic resonance imaging scan (MRI) of the cervical 
spine, performed in November 2003, revealed an impression of 
T1/T2 moderate central spinal canal stenosis and mild right 
foraminal stenosis due to a central focal protrusion and a 
right foraminal bulge; and C3/C4 mild to moderate left 
foraminal stenosis, effacement of much of the left lateral 
recess and mild left-sided spinal canal stenosis due to a 
left parasagittal and foraminal disc osteophyte complex and 
uncovertebral joint hypertrophy.  

A treatment summary letter, dated in December 2003, was 
received from H. McClure, M.D.  Dr. McClure noted that he 
examined the veteran for injuries sustained to his back, 
hips, legs, feet, headaches, neck, shoulders, right arm, and 
right hand in May 2003, while he was working as a truck 
driver.  Specifically, the report indicated that the veteran 
injured his neck and right shoulder pulling heavy hoses 
encased in metal.  He indicated that the veteran began 
experiencing pain in his neck and right shoulder, which 
worsened with time to other parts of his body.  In discussing 
his past history, the report noted the veteran reported 
military related injuries to his knees, right foot, and 
ankle.  The report also stated that he "denies any other 
previous injuries to his back, hips, legs, feet, headaches, 
neck, shoulders, right arm, and right hand."  Physical 
examination of the right arm did not reveal any objective 
findings except referred pain from the cervical spine.  The 
report concluded with discogenic pain cervical spine, with 
referred pain to the right upper extremity, and discogenic 
pain lumbar spine.  Dr. McClure further opined that "as a 
result of the job injury on May 16, 2003, this examinee 
sustained the above described injuries to the cervical spine 
and lumbar spine."


A treatment report, dated in June 2005, noted the veteran's 
complaints of continuing pain in the right side of his neck 
that radiated down into his right upper extremity.  

Based upon its review of the veteran's claims folder, the 
Board finds that a right arm disorder was not shown during 
service.  The March 1994 VA examination, performed shortly 
after his discharge from the service, did not reflect any 
complaints or diagnoses of a right arm disorder.  Moreover, 
the first post service treatment for a right arm disorder is 
not shown until many years after the veteran's discharge from 
the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The Board also finds that there is no competent evidence of 
record linking any right arm disorder to the veteran's active 
duty military service.  The December 2003 treatment summary 
letter from Dr. McClure indicated that examination of the 
right arm did not reveal any objective findings except 
referred pain from his cervical spine.  Moreover, Dr. McClure 
opined that his cervical spine condition was the result of a 
post service employment injury in May 2003.  Furthermore, the 
same report noted that the veteran denied any prior injuries 
to his right arm, even while listing other injuries related 
to his military service.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  However, the veteran's statements, as a lay 
person, are not competent evidence to establish a 
relationship between his period of service and any right arm 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the absence of medical evidence that any right arm 
disorder is related to the veteran's military service, the 
preponderance of the evidence is against the claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  New and Material Claims

In this case, the RO denied the veteran's initial claims 
seeking service connection for bilateral hand and right 
shoulder disorders in an unappealed May 1994 rating decision.  
Specifically, the RO found that there was no evidence of a 
chronic left hand, right hand, or right shoulder disorder 
having been incurred during service, and that post service 
medical records showed no indication of continuing treatment 
for any of these conditions following his discharge from the 
service.

Notice of the RO's May 1994 rating decision was sent to the 
veteran in July 1994.  He did not file a timely notice of 
disagreement.  Accordingly, the May 1994 RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  
 
In March 2004, the veteran filed his present claim seeking to 
reopen the issues of entitlement to service connection for 
left hand, right hand, and right shoulder disorders.  

In its July 2004 decision, the RO determined that new and 
material evidence was not presented to reopen the veteran's 
claims for entitlement to service connection for left hand, 
right hand, and right shoulder disorders.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Because the May 1994 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).  

At the time of the RO's May 1994 rating decision, the veteran 
claimed that he injured his hands and right shoulder during 
his military service.  Evidence of record at the time of the 
May 1994 rating decision included the veteran's service 
medical records.  A review of these records revealed 
treatment for complaints of bilateral hand pain and swelling 
in April 1993, and right shoulder pain in January 1985, 
September 1988 and April 1992.

Post service treatment records at the time of the RO's May 
1994 rating decision consisted of a VA examination for 
joints, performed in March 1994.  Physical examination of the 
veteran's hands at that time revealed that the joints were 
grossly normal, and that he had a full range of motion of all 
the digits and good gripping strength, bilaterally.  Physical 
examination of the right shoulder revealed that it was 
grossly normal with a full range of motion without any pain 
or crepitus.  The report concluded with a diagnosis of 
history of multiple intermittent symptomatic joints, 
including the hands and right shoulder, without objective 
changes.  

Evidence submitted after the unappealed May 1994 rating 
decision includes post service VA and private medical 
records, dated from June 2001 to September 2005.  

A treatment report dated in June 2001, noted the "onset of 
neck, shoulder and back pain following" a motor vehicle 
accident that same month.  The report concluded with a 
diagnosis of musculoligamentous strain injury. 

In May 2003, the veteran went to the emergency room for 
treatment of neck and right shoulder pain for the past two 
weeks.  The report also noted his complaints of occasional 
numbness and tingling in the right arm.  A treatment report, 
dated in July 2003, noted an assessment of right shoulder 
pain, most likely originating from the cervical spine, but 
could not rule out shoulder problems.

An MRI of the cervical spine, performed in November 2003, 
revealed an impression of T1/T2 moderate central spinal canal 
stenosis and mild right foraminal stenosis due to a central 
focal protrusion and a right foraminal bulge; and C3/C4 mild 
to moderate left foraminal stenosis, effacement of much of 
the left lateral recess and mild left-sided spinal canal 
stenosis due to a left parasagittal and foraminal disc 
osteophyte complex and uncovertebral joint hypertrophy.  

A treatment summary letter dated in December 2003, received 
from Dr. McClure noted that he examined the veteran for 
injuries sustained to his back, hips, legs, feet, headaches, 
neck, shoulders, right arm and right hand in May 2003, while 
he was working as a truck driver.  Specifically, the report 
indicated that the veteran injured his neck and right 
shoulder pulling heavy hoses encased in metal.  He indicated 
that the veteran began experiencing pain in his neck and 
right shoulder, which worsened with time to other parts of 
his body.  In discussing his past history, the report noted 
the veteran reported military related injuries to his knees, 
right foot, and ankle.  The report also stated that he 
"denies any other previous injuries to his back, hips, legs, 
feet, headaches, neck, shoulders, right arm, and right 
hand."  Physical examination of the right arm did not reveal 
any objective findings except referred pain from the cervical 
spine.  Examination of the cervical spine revealed pain upon 
palpation along the paravertebral musculature, which could be 
traced into the right shoulder in a dermatome pattern of C6-
C7/C7-C8.  Examination of the right hand did not reveal any 
objective findings except that due to referred pain from the 
cervical spine.  The report concluded with discogenic pain 
cervical spine, with referred pain to the right upper 
extremity, and discogenic pain lumbar spine.  Dr. McClure 
further opined that "as a result of the job injury on May 
16, 2003, this examinee sustained the above described 
injuries to the cervical spine and lumbar spine."

A treatment report, dated in June 2005, noted the veteran's 
complaints of continuing pain in the right side of his neck 
that radiated down into his right upper extremity.  

This evidence is new because it was not previously submitted 
to the RO, however the Board finds that this evidence is not 
material.  The veteran's claims for entitlement to service 
connection for bilateral hand and right shoulder disorders 
was previously denied because VA found no evidence of a 
chronic disorder of the hands and right shoulder after 
service that was related to the veteran's military service.  
The newly submitted medical evidence in this matter simply 
addresses post service treatment for the veteran's hands and 
right shoulders, and does not attribute any disorders of the 
hands or right shoulder to the veteran's military service.  
To the contrary, the newly submitted medical evidence refers 
to the onset of treatment for the hands and right shoulder 
following a motor vehicle accident in 2001, and a post 
service work-related injury in May 2003.  In December 2003, 
Dr. McClure diagnosed referred pain to the right upper 
extremity, due to discogenic pain of the cervical spine.  
Moreover, Dr. McClure opined that the veteran's cervical 
spine disorder was the result of a post service employment 
injury in May 2003.  

Additionally, the veteran's contentions herein essentially 
repeat his initial allegations, and thus are not considered 
new evidence.  Moreover, where, as here, resolution of an 
issue under consideration turns on a medical matter, an 
unsupported lay statement, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board concludes that new and material evidence has not 
been submitted to reopen the claims for service connection 
for a bilateral hand disorder and a right shoulder disorder 
are not reopened.  Accordingly, the May 1994 decision remains 
final.  

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

Service connection for a right arm condition is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a left hand 
disorder is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for a right hand 
disorder is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for a right shoulder 
disorder is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


